Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 10,788,853 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant Application Claims
Patent No. 10,788,853 Claims
1-9
1-9



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abt, U.S. PGPUB No. 2008/0288696 (previously cited in IDS on 8/18/2020).

Per Claim 1, Abt discloses:
a circuit (Paragraph 31, Figure 3 shows a circuit) comprising:
a first flip-flop (Figure 3; FF1) configured to receive a first signal (Paragraph 34; Signal 31) and to receive a first clock signal (CLK2);
a second flip-flop (FF8) coupled to the first flip-flop (Figure 3; FF8 and FF1 are communicatively coupled via FF9 and numeral 23.) and the second flip-flop configured to provide a second signal (FF8S);
and a third flip-flop (FF7) configured to receive an acknowledgment signal (Fig. 3; QSd represents a delayed version of acknowledgment signal QS), the third flip-flop configured to receive a second clock signal (CLK1), and the third flip-flop configured to provide a third signal (FF7S) to the second flip-flop (FF8) in response to the acknowledgment signal.

Per Claim 5, Abt discloses the circuit of claim 1, wherein the first flip-flop and the second flip-flop are formed in a single integrated circuit (Paragraph 31; Figure 3 shows a ‘circuit’ that comprises both of FF1 and FF8).

Per Claim 10, Abt discloses: a circuit comprising (Paragraph 24, Figure 2; tire electronics): a first circuit (Paragraph 25, Figure 3; sub-circuit of the tire electronics) comprising: a first flip-flop (FF1) configured to receive a first signal (Signal 31) and a first clock signal (CLK2), a second flip-flop (FF8) configured to provide a second signal (FF8S); and a third flip-flop (FF7) configured to receive an acknowledgment signal (Fig. 3; QSd represents a delayed version of acknowledgment signal QS) and a second clock signal (CLK1), the third flip-flop configured to provide a third signal in response to receiving the acknowledgment signal (FF7S); and a second circuit configured to receive the second signal (FF8S) and to provide a fourth signal (FF9S), the second circuit comprising a fourth flip-flop (FF9) configured to receive the second clock signal (CLK1) and an output from the second flip-flop (FF8S).

Per Claim 15, Abt discloses the circuit of claim 10, wherein the first clock signal is slower than the second clock signal (Paragraph 33).

Per Claim 16, Abt discloses the circuit of claim 10, wherein the first clock signal is independent of the second clock signal (Paragraphs 32 and 33; CLK1 is a processor clock and CLK2 is a peripheral clock.).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and pending the overcoming the outstanding double patenting rejection.

Claims 6-9 would be allowable pending the overcoming the outstanding double patenting rejection.

Claims 11, 12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 2 distinguishes over Abt and the prior art due to the specific signal state limitations, when considered in combination with the other limitations of claims 1 and 2.

Claim 6 distinguishes over Abt and the prior art due to the clearing limitation, when considered in combination with the other limitations of the claim.

Claim 11 distinguishes from Abt because while Abt teaches a third circuit 23 providing the first signal 31, the circuit 23 does not also provide the first clock signal CLK2.

Claim 12 distinguishes from Abt because while Abt teaches a third circuit 36 providing an acknowledgement signal, the circuit 36 does not provide said signal to FF9 or provide the second clock signal CLK1.

Claims 17-19 distinguish over Abt and the prior art because Abt does not, nor would it have been obvious to combine Abt with the prior art to, teach the limitations of those claims.

Claims 3-4 and 13-14 inherit the allowable subject matter of Claims 2 and 12, respectively.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186